     Case 3:19-cv-00210-KHJ-LGI Document 130 Filed 08/31/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF MISSISSIPPI
                           NORTHERN DIVISION

ALFONSO NUZZO AND LESA NUZZO                                           PLAINTIFFS


V.                                       CIVIL ACTION NO. 3:19-CV-210-KHJ-LGI


STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY                                                     DEFENDANT


                                      ORDER

      Before the Court is Plaintiffs Alfonso (“Al”) and Lesa Nuzzo’s Motion in

Limine [124]. The Nuzzos ask the Court to exclude: (1) testimony from State Farm’s

insurance claims-handling expert, Jack Williams, (2) evidence that Al receives

disability insurance payments as his source of income, and (3) testimony and

evidence that there was no contact between the vehicles involved in the alleged

accident. Id. at 2–3. The Court addressed these matters in its Order dated March

17, 2021. To the extent that the Nuzzos’ motion asks the Court to reconsider its

earlier ruling, the Court declines to do so. The Court therefore DENIES the Nuzzos’

Motion in Limine [124].


      SO ORDERED this 31st day of August, 2021.


                                              /s Kristi H. Johnson
                                              UNITED STATES DISTRICT JUDGE
